Cite as 2017 Ark. App. 204


                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-16-810


 LARRY PINGATORE                                Opinion Delivered:   April 5, 2017
                              APPELLANT
                                                APPEAL FROM THE CRITTENDEN
 V.                                             COUNTY CIRCUIT COURT
                                                [NO. CV-11-466]
 UNION PACIFIC RAILROAD
 COMPANY AND DENNIS HATLEY                      HONORABLE PAMELA HONEYCUTT,
                                                JUDGE
                                 APPELLEES
                                                SUPPLEMENTAL ABSTRACT AND
                                                ADDENDUM ORDERED


                          BRANDON J. HARRISON, Judge

       Larry Pingatore appeals a Crittenden County Circuit Court order entered in May

2016 that granted summary judgment to Union Pacific Railroad Company and Dennis

Hatley and dismissed all of his claims with prejudice. We cannot yet decide the merits of

the appeal because Pingatore has not complied with our abstracting and addendum rules.

       Our abstracting rules require Pingatore to create an abstract of the material parts of

all the transcripts in the record. Ark. Sup. Ct. R. 4-2(a)(5). Information in a transcript is

material if it is essential to understand the case and decide the issues on appeal. Ark. Sup.

Ct. R. 4-2(a)(5). In this case, the circuit court dismissed Pingatore’s defamation claims

following a summary-judgment hearing on 1 November 2013. Pingatore argues, in part,

that the court erred in granting summary judgment on the defamation claims, but he did

not abstract the November 2013 summary-judgment hearing.
                               Cite as 2017 Ark. App. 204

      Pingatore’s addendum is also deficient. An addendum should include all motions,

responses, replies, exhibits, and related briefs concerning the order, judgment, or ruling

challenged on appeal—and any other pleading or document in the record that is essential to

understand the case and to decide the issues on appeal. Ark. Sup. Ct. R. 4-2(a)(8)(A).

Pingatore’s addendum does not, but should, include:

          • Defendant Union Pacific’s First Motion for Summary Judgment and four
            attached exhibits;

          • Brief in Support of First Motion for Summary Judgment;

          • Defendant Dennis Hatley’s Motion for Summary Judgment and attached
            affidavit;

          • Plaintiff’s Response to Union Pacific’s First Motion for Summary Judgment
            and attached affidavit;

          • Plaintiff’s Brief in Support of his Response to Union Pacific Railroad
            Company’s Motion for Summary Judgment and attached affidavit;

          • Plaintiff’s Response to Dennis Hatley’s Motion for Summary Judgment and
            attached affidavit;

          • Reply to Plaintiff’s Response to Motion for Summary Judgment; Defendant
            Dennis Hatley’s Response to Plaintiff’s Response to His Motion for Summary
            Judgment;

          • Defendant Dennis Hatley’s Additional Submission in Support of His Motion
            for Summary Judgment.

      Because the parties’ summary-judgment papers and arguments in the circuit court

are critical to understanding and deciding this appeal, we order Pingatore to file, within

seven calendar days from this opinion’s date, a supplemental abstract and addendum that

includes all materials relating to the November 2013 summary judgment. Ark. Sup. Ct. R.




                                            2
                               Cite as 2017 Ark. App. 204

4-2(b)(4).   We are not requiring Pingatore to file new briefs; he need only file a

supplemental abstract and addendum.

       Supplemental abstract and addendum ordered.

       GLADWIN and MURPHY, JJ., agree.

       Easley & Houseal, PLLC, by: B. Michael Easley, for appellant.

       Friday, Eldredge & Clark, LLP, by: H. Wayne Young Jr., for appellee Union Pacific

Railroad Company.

       Williams & Anderson PLC, by: Heather G. Zachary and David M. Powell, for appellee

Dennis Hatley.




                                             3